Luke, J.
X. Grounds of a motion for a new trial, complaining of the admission of evidence, which state that the evidence was admitted “ over the timely objections of the defendant, ” but which fail to show what *234grounds of objection wore then and there urged and overruled by the trial court, present no question for decision by this court. Somers v. State, 116 Ga. 535 (3) (42 S. E. 779).
Decided January 27, 1921.
Indictment for murder — conviction of manslaughter; from Dooly superior court — Judge Gower. October 11, 1920.
Walls Powell, for plaintiff in error.
J. B. Wall, solicitor-general, Jesse Grantham, contra.
(a) The first five grounds of the amendment to the motion in the instant case come within this rule.
2. The accused having been indicted for murder and convicted of .voluntary manslaughter, the court’s charge on malice, being applicable to the offense of murder only, could not afford cause for a new trial, even if it might otherwise have been erroneous. The 6th special ground of the motion for a new trial is therefore without merit.
3. There being evidence tending to show that, while the decedent was at the home of the accused, a quarrel arose between them, that the decedent assaulted the accused and with his fist struck the accused in the abdomen, and that the accused thereupon drew his pistol and shot the decedent to death, the court did not err in giving in charge to the jury the law of voluntary manslaughter. Whether the killing was the result of malice or of passion was, under all the evidence, 'a question for the jury. Grounds 7, 8, and 10 of the motion for a new trial are therefore without merit.
(a) Ground 9, not being approved by the trial judge, will not be considered.
4. The court did not err in charging the jury that “ the doctrine of reasonable fears applies only when the danger is urgent and pressing, or apparently so, at the time of the killing, ” Such a charge does not unduly exclude from the consideration of the jury any of the facts and circumstances preceding and leading up to the killing.
5. The evidence authorized the verdict, and no error requiring the grant of a new trial is' made to appear.

Judgment affirmed.


Broyles, G. J., and Blood worth, J., concur.